Title: [November 1786]
From: Adams, John Quincy
To: 



      Wednesday November 1st. 1786.
      
      
       We returned through Boston, to Cambridge. The road from Charlestown was full of carriages coming here, to see the review of the militia of the County, under the command of General Brookes. I found my chamber full of Ladies, who had a view of part of the troops from the windows: there were I believe about 2000 men, composed of the Cadet, and light infantry Company’s, and the independent volunteers, which consist entirely of young gentlemen residing in Boston, the artillery companies of Charlestown and Roxbury, and about 60 companies of militia, from the different Towns in the County. The Governor, Lieutt. Governor, and Council, first went round them, after which, they all march’d by his excellency, who stood on the steps of the Court house door; after dinner they all march’d away except two companies which remained for the protection of the court. They have been here since monday, and stationed themselves in the college hall, and chapel. The Court sat in the afternoon. I went in but a short time before they adjourned, and heard Judge Dana deliver his opinion to the jury, upon a small case: he spoke extremely well.
      
      
       
        
   
   John Brooks, a veteran of the Revolution, led a militia division against Shays’ forces (Charles Brooks, History of the Town of Medford, Middlesex County, Massachusetts, Boston, 1855, p. 129–134).


       
      
      

      2d.
      
      
       Attended the court in the forenoon, and afternoon, but there were no causes of any consequence tried. Pass’d the evening at Bridge’s chamber, in company with Mr. Andrews, and Mr. Harris.
      
      

      3d.
      
      
       Reading, Reid on the Mind. This author in some places pleases me very much; but in others he is disagreeable especially when he attempts to be humorous. His Chapter upon seeing which fills three quarters of the book, contains, a long detail upon the construction of the eye, and a very curious dissertation upon squinting, but which seems, to have very little to do with the Mind. This and a laborous attempt to prove a proposition which no body can deny (viz, that there is no similarity between the cause of a sensation in the mind, and the sensation itself) takes up almost all this inquiry into the human mind.
      
      

      4th.
      
      
       Charles and Cranch went to Boston. Wrote part of my forensic; and as I was obliged to support a side of the question, which I cannot believe; I found it very difficult to write any thing, and shall finally be very short.
      
      

      5th.
      
      
       Mr. Hilliard preach’d in the morning from Matthew XXIV 13. But he that shall endure unto the end, the same shall be saved. I have no observations to make upon his Sermon, several of those I have made heretofore will apply. In the afternoon, Mr. Burr, the Tutor preach’d from Titus II, 11, 12. For the grace of God that bringeth salvation hath appeared to all men. Teaching us, that denying ungodliness and worldly lust, we should live soberly, righteously, and godly in this present world. Mr. B. preaches well, but altho: it is but so short a Time since he begun, yet he has acquired a tone in speaking which approaches too near a cant. He paid the most attention to the last verse, which indeed is more proper to be expatiated upon.
      
      

      6th.
      
      
       We recited this morning for the first time in Ferguson’s astronomy. The part which I have read is pleasing, and the study in itself is as agreeable, as it is useful and important. Mr. Williams began his course of astronomical Lectures this morning. The class attend in two divisions. He gave us the Theory of the earth’s motion. We observed the Sun through a telescope; and saw several clusters of those spots which are mentioned in astronomical books. Mr. W told us, that he once saw one of them divide in two, while he was looking through the glass. He was to have given us a view of the moon this evening but could not because the weather was cloudy.
      
      
       
        
   
   JQA’s interest in astronomy was to continue throughout his life. In 1816 he gave a set of celestial charts to Harvard and a few years later contributed money for building an observatory for the college. The need for a national observatory was included in his presidential inaugural address (Andrew Oliver, Portraits of John Quincy Adams and His Wife, Cambridge, 1970, p. 226–227 and references there).


       
      
      

      7th.
      
      
       We had a lecture from Mr. Wigglesworth in the afternoon, and in the evening the weather being fair, we look’d through the telescope at the moon. The objects were not so much magnified as I expected, nor so plain, as they are represented in books. We held a court at Beale’s chamber after tea.
      
      

      8th.
      
      
       Mr. Williams gave a public astronomical lecture this afternoon, relating to the different theory’s of the planetary System; he gave an account of the Ptolemean, the Tychonic, and the Copernican. There was little more than what may be found in most astronomical books; but the lecture was entertaining and was very à propos, as it relates to the public course, and, to the book, which we have just begun to study.
       Weather very comfortable.
      
      
       
        
   
   A via media between the Ptolemaic and Copernican systems, devised by the 16th-century Dutch astronomer Tycho Brahe, who believed that five planets rotated about the sun, which in turn circled around the immobile earth.


       
      
      

      9th.
      
      
       Had the whole day to myself; as I did not attend the afternoon recitation. Spent my Time in reading Ferguson, and Saunderson.
      
      
       
        
   
   Nicholas Saunderson, The Elements of Algebra, In Ten Books..., 2 vols., Cambridge, England, 1740 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 1). JQA may have used his personal copy of Saunderson, recorded among his books in 1784, which is no longer in his or the other Adams’ libraries ([Christian Lotter], Inventory of JQA’s books, 6 Nov. 1784, Adams Papers).


       
      
      

      10th.
      
      
       We had a Lecture at 10 this forenoon from Mr. Williams, explaining the theory of the motion of the Earth and Moon. The astronomical lectures that we have already received, do not entirely answer my expectations; I have as yet got from them very little more than I knew before.
      
      

      11th.
      
      
       We had another Lecture at 11 from Mr. Williams, to give us the theory of solar and lunar eclipses. In the evening after tea, we held a court at Foster’s chamber, and tried a number of causes.
      
      

      12th.
      
      
       Very unwell with a sore throat, so that I did not attend meeting. Dined with White at my chamber. We had in the evening a meeting of the A B. I read the following piece.
       AB.N5
       
        
         
          
           Without a sign, his sword the brave man draws
           And asks no omen, but his country’s cause.
          
          Superstition is a quality, which in all ages of the world, has had peculiar sway, over the human mind: it seems to have been implanted there by the hand of Nature: when two uncommon events happen in the same place, and in a short space of Time, the ignorant vulgar will immediately conclude, the one to be the effect of the other: Imagination usurps the place of Reason, and forms very extravagant hypotheses, in which she herself places an implicit faith. Philosophy has always attempted to destroy this power of Fancy, and never fails convincing when she is heard; but she disdains courting the common herd of mankind, and the others are so few, that they are overpowered by the superior number of Fancy’s votaries; and thus, many are obstinately fixed in error, till nothing can restore them.
          I have often endeavoured to account for this proneness in the human mind, to whatever is marvelous, and I believe it can be attributed only to a strange combination of the powers of imagination and reason. It is a fundamental maxim, that nothing can exist without a cause: to gratify the curiosity of knowing those Causes, which is inherent in the human mind, is the business of natural, and moral philosophy: but their progress is always extremely slow; and as they can judge only from the concurrence of so many circumstances, as prove a fact to demonstration, they are upon every new and extraordinary occasion, forced at least to suspend their decision for a time; they are frequently obliged, to acknowledge, their ignorance, and the impossibility of obtaining a clear and distinct view of many things. But our Imagination is too impatient to be contented with a partial knowledge of any thing: if she cannot discover the real causes of things, she is ever ready, to invent fictitious; and she has almost always sufficient influence in the human mind, to induce it to adopt her own chimaera’s. From these causes, arose probably, the ideas of ghosts, spirits, fairies, witches, and all those imaginary beings, of whose existence, the ignorant, (and consequently superstitious), of all ages, have never doubted. Hence likewise the fictions of astrology, and the confidence, placed in dreams, even by men, whose minds enlightened by Science, should soar, above those Clouds of the imagination, into the serene atmosphere of truth: hence the still more extravagant belief, that the flight of birds, or the entrails of an ox or a sheep, would discover, what should be the success attending any enterprize; and although mankind in general, at this day, are no longer imposed upon by these absurdities, yet it must be confessed, they are influenced by others equally contrary to reason, and common Sense. See a party at cards! If one of them be very unlucky, he will wish to change his seat, as if the chair he sit in, had any connection with the cards he is playing; ask the captain of a vessel, all ready to sail, and with an excellent wind, why he remains in the port? Because he is afraid to set sail, on a Friday; as if the success of the voyage, was to depend, upon the day of the departure. These, and many other notions of the same kind, of which we are daily made witnesses, sufficiently evince, that superstition is far from being entirely exploded, or even from being confined to the most ignorant and illiterate class of people; if we examine ourselves, with a severe, and impartial eye, few of us, I believe, will be able to say, that we are never influenced by this disorder of the imagination: but as it can never be serviceable, either to ourselves or to any of our fellow creatures, as it may be essentially injurious to society, and as it must infallibly tend to make us unhappy, it ought constantly to be our endeavour, to overcome every weakness of this kind, and to reduce, not only our conduct, but likewise our opinions and sentiments to the standard of unerring Reason.
         
        
       
      
      
       
        
   
   Homer, Iliad, ed. Pope, Bk. XII, lines 283–284. JQA’s copy, 4 vols., London, 1759, with his bookplate and bearing the inscription “J.Q. Adams, 1781” is among JA’s books at MB.


       
      
      

      13th.
      
      
       The Class recite this week to Mr. Burr: but I was so unwell this morning that I did not attend. We had in the afternoon the last lecture upon Trigonometry. Mr. W. recommended to us to proceed upon the projection of the sphere and, upon conic sections. Mrs. Cranch and Miss Betsey were here in the afternoon. The parts for the next exhibition were distributed. Putnam has the English oration, Lloyd the Latin, Chandler 3d. and White the forensic; and Learned, Mayo, Prentiss, Vose, Welch, and Willard the mathematical parts. The class are pleased with all except the first, which could not possibly, have been given more to the surprize, of almost every one. Mr. Williams in the evening pointed out to us, a number of the constellations in the Heavens.
      
      
       
        
   
   Given on 8 Dec. The parts and performers are discussed in more detail in JQA’s entry for that day.


       
      
       

      14th.
      
      
       We had a meeting of the ΦBK immediately after Commons in the morning, and received White. The meeting was then adjourned till twelve o’clock, as we were obliged to retire at 9. to read our forensic in the chapel. I made the following piece answer two purposes; but as I disliked the Question, I was quite short upon it.
       
        
         
          Whether an extorted promise be obligatory?
          The Question must be considered as relating only to such promises as are unjustly extorted; for if reason approves of the claim, of a man, who is reduced to the necessity of employing violence to obtain it, she will undoubtedly likewise justify that violence. The laws of nature, and the customs of all civilized nations justify it. It cannot therefore be made a question: under the head of promises justly extorted, must be taken, all contracts with an open and public enemy, whether made by a nation at large, or, by individuals. A doubt can be raised therefore, only when the person by whom the promise is extorted, acts contrary to the Laws of nature and of nations, and I am sensible that most moral writers agree, that in cases of this kind, all promises, are null of themselves and consequently cannot be obligatory. As it would argue the most unjustifiable arrogance in me, to maintain an opinion in opposition to that of many persons, whose productions have done honour to human nature, I shall only beg leave, to question, whether the consequences which must attend the breach of extorted promises, might not be very prejudicial to the interests of mankind in general? And whether the man who should not prefer enduring, the greatest evils, even Death itself, rather than make a promise with the design never to fulfill it, would not be blameable for loosening the bonds of Society.
         
        
       
       We danced in the evening, at Tom Chandler’s chamber; but I was unwell, and came away before nine. Cranch went to Lincoln, to day with his Mamma.
      
      

      15th.
      
      
       Mr. Burr went to an Ordination, and consequently we had no reciting in the afternoon. Mr. Williams had a Lecture to demonstrate the truth of the copernican System, at 3, and in the evening: he shew us the planet Venus, which through a telescope, appears shaped like the moon, and was this evening horned. She is quite small view’d through our glasses, which magnify objects 90 Times.
      
      

      16th.
      
      
       The weather begins to grow very cold: it has been remarkably fine all this fall. Mrs. Cranch return’d from Mystic, and will pass the night at Mrs. Hilliard’s. Mr. Williams gave us in the evening a view at Jupiter, through the telescope. He appears like the moon when full, and attended with his four Satellites, at different distances. They are quite bright though invisible to the naked eye.
       Bridge pass’d an hour with me after lecture.
      
      

      17th.
      
      
       Took books from the library. Hammond’s algebra; Burke, on the sublime and beautiful, and Smith’s theory of moral sentiments. Was employ’d a great part of the day, in calculating the Elements for a solar Eclipse. Snow.
      
      
       
        
   
   Nathaniel Hammond, The Elements of Algebra in A New and Easy Method..., 4th edn., London, 1772; Edmund Burke, A Philosophical Enquiry into the Origin of Our Ideas of the Sublime and the Beautiful..., London, 1761; Adam Smith, The Theory of Moral Sentiments..., 2d edn., London, 1761 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 1,93,95).


       
      
      

      18th.
      
      
       Unwell, so that I could not do much all day. Finished my elements for an eclipse, and finally found it would be here before Sunrise, and consequently not visible.
      
      

      19th.
      
      
       I was very sick with a sore throat, and head ache; so that I could not attend meeting. Dined in my chamber with Bridge, and Cranch. There was in the evening a meeting of the A B, but I could not attend. The weather quite cold.
      
      

      20th.
      
      
       Snow’d almost all day. White set out early in the morning for Haverhill; his sister is to be married to-morrow. The Class recite to Mr. Burr, this week. I did not attend this morning. Mr. Pearson, gave a lecture, upon the analogy between philosophical grammar, and the human body. His divisions of Sentences, are those of Harris. Sentences of assertion and volition. Mr. Williams gave a lecture upon the projection of the sphere but not one in the Class, had done any thing in it, as there are very few manuscripts upon the subject in college.
      
      
       
        
   
   Peggy White, Leonard’s sister, married Bailey Bartlett (Haverhill, Vital RecordsVital Records of Haverhill, Massachusetts to the End of the Year 1849, Topsfield, 1910-1911; 2 vols.).


       
       
        
   
   James Harris, Hermes: Or, A Philosophical Inquiry Concerning Language and Universal Grammar..., London, 1751, p. 17 (Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 135).


       
      
      

      21st.
      
      
       The second division of the Class, read a forensic, upon the Question, whether the destroying of inferior animals, be a violation of the Laws of nature. Where so much may be said on one side, and so little on the other, there cannot I believe, be derived, much instruction from a debate. The pieces were almost all short, and I do not recollect, that any thing new was said. Mr. Wigglesworth, gave us in the afternoon, a lecture, and in the evening Mr. Williams, gave us a view at Saturn, through the telescope. The planet did not appear more than an inch in diameter, but the ring was quite plain. I could just perceive one of the Satellites, which appeared quite near the planet. We danced at Chandler 2d’s chamber.
      
      

      22d.
      
      
       We had a lecture in the forenoon from Mr. Wigglesworth. Wrote off something upon conic Sections; for Mr. Williams’s next Lecture. For the future it is left at the option of every individual in the class to attend him or not. The sodality met this evening, but I could not attend. Williams was part of the evening at my chamber.
      
      

      23d.
      
      
       Snow’d all the forenoon. We had tea at Cranch’s chamber; Whitney arrived in the evening; he comes from Petersham, in Worcester county, and says the insurgents threaten coming to prevent the setting of the court of common pleas, in this Town, next week.
      
       

      24th.
      
      
       This evening, just after tea, at Chandler 1st’s chamber, we were all called out by the falling of a fellow, from the top to the bottom of the stairs. He was in liquor, and tumbled in such a manner, that his head was on the lower floor, and his feet two or three steps up. When we first went out, the blood was streaming from his head, his eyes appeared fixed, and he was wholly motionless. We all supposed him dead. He soon recovered however so as to speak, and was carried off, about an hour after he fell.
      
      

      25th.
      
      
       Mr. Williams gave us a lecture this forenoon, to explain several astronomical instruments. Nothing new however. There are many flying reports concerning the coming of the insurgents next week. They have even been expected to arrive this evening, but none as yet have appeared.
      
      

      26th.
      
      
       Attended meeting for the first time these three weeks. Dined at Judge Dana’s. Captain Hobby, who was an officer in the late war, is there, and remains in town, by the desire of Genl. Lincoln, who will take the command on Tuesday, to oppose the rioters, in case they should appear, and who wishes to place experienced officers, at the head of those companies of militia, that are not organized.
       We had a meeting of the A B in the evening. Fiske had an Oration, one essay was read, and I spoke the following piece.
       A B. N: 6.
       
        
         
          “To a friendly, to an indulgent audience, instead of a formal discourse, of which I feel myself utterly incapable, I shall beg leave to offer only a few observations upon a subject, in which, as a member of Society, as a friend to the interests of mankind in general, and more particularly, as an inhabitant of this commonwealth, I feel myself deeply interested.
          It is a trite observation, but no less true than solemn, that not only man himself, but the works of his hands, and the productions of his mind, while connected with his body, carry within themselves the principles of their destruction. All the arts and sciences, like our bodily frames, from an impotent and feeble infancy, generally rise gradually to that degree of perfection, by which, whatever pertains to humanity is bounded; after which, they imperceptibly decline, and finally return to nothing from whence they sprung.
          We are however easily reconciled to these ideas, because we know, that such are the unalterable Laws, which have been established by the god of nature. But when by some unforeseen or unexpected accident, an individual is brought to an untimely end, we feel an involuntary pang, and lament the fate of one, who was not suffered to perform the course allotted to human nature. But if our hearts are thus taught by nature to sympathize for the misfortune of an individual, how painful, how distressing must our feelings be, when we behold a deadly blow aimed at the vitals of a constitution upon which our own happiness and that of millions depends; a constitution, purchased by the treasures, and sealed with the blood of our countrymen. These sentiments are dictated, gentlemen, by the present situation of public affairs in this commonwealth. At a time, when our property, our precious rights and privileges, and even our lives are threatened with destruction, it is undoubtedly, highly proper, for young men, about to enter upon the theatre of the world, to enquire, what were the causes of our present evils, what remedies, should at such a critical juncture be applied, and, what measures might be taken, in future to prevent the renewal of such dangers.
          It must be universally agreed, that within these few years, there has been an astonishing decay of public virtue among us. Posterity will scarcely believe, that in the short compass of ten years, the same nation should have exhibited repeated examples of the most exalted heroism, and of the most abject pusilannimity—Young as we are, we all remember with what a noble ardor, and with what an undaunted fortitude, our countrymen resolved to support their liberty attacked by an arbitrary and powerful Tyrant: unacquainted, with the art of war, destitute of every kind of ammunition, without an army, and without a treasury to support one, the citizens of the united States resisted the forces of the most powerful nation on the face of the earth, assisted by an army of barbarous mercenaries, sold to the british monarch, by their more barbarous Princes—After suffering from the parent country, injuries, more than sufficient to weary the most enduring patience, the americans, perswaded, that as subjects, they could never obtain justice, finally declared themselves a free and independent nation: this action, was the result of cool reason, and mature deliberation. The declaration of independence drawn by the nervous and eloquent pen of a Jefferson, and the constancy, with which, for two years, they maintained a war, without the assistance of foreign powers, convinced the European Nations of the justice of their cause, and will convince posterity that their conduct was not dictated by the rage of party, or the temporary frenzy of enthusiasm.
          The disadvantages under which, our countrymen laboured were such as precluded all possibility of raising immediately forces sufficient to oppose the veterans of Europe. The British armies were every where successful, and desolation, and rapine attended them, wherever they went. The invincible resolution display’d by the americans in the time of their greatest distress was never surpassed by the sublimest exertions of Roman magnanimity. At length, Fortune adopted the cause of Virtue, and after a struggle of seven years, the independence of America, was acknowledged by Britain herself. It is not necessary to mention, that during the whole course of the war, this State was particularly distinguished for her zeal, and spirited exertions in the common cause—But Oh! how altered is the scene! Instead of that noble spirit of freedom, which animated the breasts of our countrymen, we now hear of nothing but riots, and insurrections. Instead of an attachment to good order, and the Laws, we now behold nothing but violent attempts upon the administration of Justice, and so far have we degenerated, from that sacred regard to honour, which ought always to influence the conduct of individuals, and of nations, that thousands among us, publicly pretend to an abolition of all debts, whether public or private.
          These evils are generally allowed to have proceeded from that luxury and dissipation, which have been introduced into our country since the Peace: and undoubtedly many of them originated from those Causes. But it is of little service to be acquainted with the disease, unless proper remedies are prescribed, and applied; what avails it, that public orators should lament our fondness for foreign frippery, our extravagance, and idleness unless, they recommend, by their precepts and example, the opposite virtues of industry and oeconomy? If but a few individuals of fortune and reputation, would agree, to confine themselves to the real necessaries and conveniencies of life, and to discard those superfluities, which have brought our Country on the verge of her ruin; their example would soon be followed by the generality of the People, and all complaints of imaginary grievances, with their lawless and destructive consequences would soon be at an end. What I propose, gentlemen, is not impossible: for the two or three first years of the late war, our intercourse with foreign nations was almost entirely interrupted, and the People lived upon the produce of their own Country, more happily than they could have done with all the imported fopperies of Europe. What has once been attempted with success can surely be performed again, and every one will allow that some measures of this kind, are as necessary at this time, as they ever were, in any period of our history. In short, unless some measures are soon adopted more effectual, than any that have yet been taken, we must soon submit to the most detestable of all tyrannies, that of a lawless, and unprincipled rabble. Our history will cast an indelible stain upon the annals of mankind. The name of american will be sufficient to brand any man with infamy, and our nation instead of holding, as they might have done, a distinguished rank, amongst the sovereigns of the Earth, will become, the scorn, the reproach, and the derision of mankind. Should this be the case, 
            
             “Should men, for freedom born, renounce her cause,
             Refuse, her guidance, violate her Laws,
             Lose, first their Country’s rights, and then their own,
             And bend before, a haughty despot’s throne:
             Should liberty, desert this wretched land,
             And fly from fierce oppresion’s iron hand;
             Secure, I follow where she leads the way,
             To shun a tyrant’s arbitrary sway,
             Where’er the goddess chuses her abode,
             There too shall dwell, my tutelary god;
             Ignoble slavery, my soul disdains,
             My only country, is where freedom reigns.”
            
           
         
        
       
      
      
       
        
   
   Benjamin Lincoln (1733–1810), of Hingham, had been appointed commander of the Massachusetts militia in April 1786. He raised $20,000 to finance the expedition against the insurgents which began in mid-Jan. 1787, when he marched westward to protect the Springfield arsenal (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 12: 416–438).


       
      
      

      27th.
      
      
       Recite in Ferguson this week. Mr. Williams, this forenoon concluded his course of astronomical lectures, by explaining the or­rery, and the cometarium. I have not received from these lectures either the entertainment or the instruction, which I expected from them. Except having acquired a clearer notion of the figures of the different planets by viewing them through the telescope, I believe I have not attained one new idea, by the ten Lectures. However I do not know that more could be said than has been. In Sciences of this kind, little novelty is now to be expected. Few discoveries are probably left to be made, and those will be owing perhaps, rather to chance, than to any extraordinary effort of genius.
       This evening, just before prayers about 40 horsemen, arrived here under the command of Judge Prescott of Groton, in order to protect the court to-morrow, from the rioters. We hear of nothing, but Shays and Shattuck: two of the most despicable characters in the community, now make themselves of great consequence. There has been in the course of the day fifty different reports flying about, and not a true one among them.
      
      
       
        
   
   A mechanical device for illustrating the motion of comets in their elliptical orbits.


       
       
        
   
   General Oliver Prescott, the Groton physician, military officer, and justice of the peace who, upon hearing of Shattuck’s intention of preventing the court from sitting, rode into Cambridge with a body of forty horsemen and secured the courthouse. Receiving word of the reception prepared for them, the rebels melted away (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 12: 569–573).


       
       
        
   
   Daniel Shays, Revolutionary officer, Pelham farmer, and local officeholder, prominent in the rebellion which bears his name. Shays, by this time the leader of the insurgents in western Massachusetts, had two months earlier established an agreement with the Hampshire co. militia to prevent the Supreme Judicial Court, meeting at Springfield, from hearing cases involving indictments against the insurgents or concerning debts (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   Job Shattuck, Revolutionary officer, large Groton landowner, and prominent townsman, who had participated in the Groton riots of 1781, which involved the collection of taxes in specie. On 12 Sept., Shattuck assembled about one hundred men from Groton and nearby towns to prevent the sitting of the court of common pleas in Concord. Successful there, they decided to march to Cambridge, where the court was to meet on 28 Nov. The plan to join up with other rebel forces failed, and Shattuck was later captured, tried in Boston the following May, and sentenced to be hanged. After two temporary reprieves, he was unconditionally pardoned and retired to Groton (Samuel A. Green, “Groton during Shays’s Rebellion,” MHS, Procs.,Massachusetts Historical Society, Collections and Proceedings. 2d ser., 1 [1884–1885]:298–312).


       
      
      

      28th.
      
      
       The weather very cold. No appearance of rioters as yet, tho’ it is this evening reported that there are 1500, within four miles of Cambridge. We dansed this evening at Chandler ists. Last night the ΦBK met at Burge’s chamber. Little and Cranch read disser­tations. Freeman and Packard, a disputation upon the Question, whether good order is promoted more by the rewarding of virtue, than by the punishment of vice. Mr. Ware and Mr. Harris disputed extempore. Baron was admitted, after which the meeting was adjourned for a fort’night.
      
      

      29th.
      
      
       No appearance yet of any body to prevent the sitting of the court; the reports have not yet ceased however. Had tea at my chamber this evening, and several of the club past the evening with me. Lovell, a classmate of mine, is half crazy, at hearing so much news. He wants to be doing something, and is determined by some means or other to fight the insurgents. He says he is no politician, he was made for an active life, but he cannot live in a place, where there is so much news.
      
      

      30th.
      
      
       The reports of Shays, and Shattuck coming, at the head of thousands to stop the Court, grow more rare. It is now almost too late to spread any more stories of that kind. Shattuck instead of attacking, will have to defend himself, for, about 150 young volunteers, from Boston, under the command of Coll. Hitchborn went through here this forenoon, on horseback, and are gone, with the design to seize two or three of the ring leaders of the mob, and bring them down to Boston. The Roxbury artillery company, under Major Spooner: went likewise from here in the evening. They would not say, which way they were going, but it is supposed they have the intention of seizing Wheeler and Smith, two of the leaders in the County of Worcester. There seems to be a small spark of patriotism, still extant; it is to be hoped, that it will be fanned, and kindled by danger, but not smothered by sedition. A republic must very frequently be called back to the principles of its government, and so long as it has sufficient virtue for that, its constitution will stand firm.
      
      
       
        
   
   Benjamin Hichborn was called on 29 Nov. to lead a corps of cavalry volunteers into northern Middlesex co. against the insurgents (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 17:36–44).


       
       
        
   
   Capt. Adam Wheeler, of Hubbardston, who with about one hundred men had kept the Worcester courts from meeting in September and again in November (Ellery B. Crane, “Shays’ Rebellion,” Worcester Society of Antiquity, Procs. . . . For the Year 1881, p. 72–73, 81–82).


       
       
        
   
   JQA may be referring to Nathan Smith of Shirley, Middlesex co., who was with Wheeler on 12 Sept. when the insurgents kept the Middlesex courts from opening at Concord (same, p. 74–76).


       
      
     